DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/20/2021 in which claims 1–13 are cancelled, claims 14–29 and 32–36 are amended, and no claims are added as new claims.
Response to Arguments
In view of Applicant’s amended title, the objection to the title is withdrawn.  Remarks, 8.
On page 8 of the Remarks, Applicant attempts to clarify the issue surrounding the 35 U.S.C. 112(b) rejection.  Applicant states multiples of 16 include 16 (e.g. 2x8).  Examiner finds this explanation unhelpful in view of the language used in the claim.  Again, looking at claim 14, the claim recites the block has a size of Nx2 where N is a multiple of 8, N is greater than 8, and the subblock is 8x2.  In other words, the “multiple” we should be talking about is multiples of the term N, which represents the dimension or size of one of the sides of a rectangle.  When Applicant multiplies the two dimensions to get an area, or a number of terms in the rectangle, Applicant is commingling the multiplying of two terms defining the rectangle with the single term denoted by N, which is restricted by the claim language to be multiples of 8 and greater than 8.  Examiner hereby withdraws the rejection under 35 U.S.C. 112(b) because he misread paragraph [0059].  However, the interpretation that the claim invokes sizes of blocks such as 2x16 and 2x32 seems correct.
On page 9 of the Remarks, Applicant contends Yu is deficient because Yu’s Fig. 23 teaches sub-blocks of size 2x32 and 32x2 while the claim recites sub-blocks of size 2x8.  Examiner finds Applicant’s argument is unpersuasive because it overlooks the See alternative rejection of exemplary claim 14 under 35 U.S.C. 103, infra.
Other claims are not argued separately.  Remarks, 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 18, 19, 22, 23, 26, 27, and 30–36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2013/0003857 A1).
Regarding claim 14, Yu discloses a method comprising: determining at least one transform subblock in a block of a picture of a video (Yu, ¶ 0126 and Fig. 23:  teach a 2x32 block divided into subblocks; Yu, ¶ 0087:  teaches transform blocks can be divided into 2x8 subblocks); coding said block based at least on said at least one transform subblock (Yu, Abstract:  teaches coding the transform subblocks); wherein in case said block has a size of 2xN coefficients, with N being an integer, N is a multiple of 8, and N being greater than 8 (Examiner finds this means non-square blocks; Yu, ¶ 0126 and Fig. 23:  teach a 2x32 block divided into subblocks), each of said at least one transform subblock is a 2x8 subblock (Yu, ¶ 0087:  teaches transform blocks can be divided into 2x8 subblocks); or wherein in case said block has a size of Nx2 coefficients, with N being an integer, N is a multiple of 8, and N being greater than 8, each of said at least one transform subblock is a 8x2 subblock (Yu, Figs. 19 and 23:  demonstrate the dimensions can be transposed).
Regarding claim 15, Yu discloses the method of claim 14, wherein determining at least one transform subblock in said block of said picture is further based on an intra prediction mode used for predicting said block (Yu, ¶ 0078:  teaches the scan direction is determined based on the intra prediction mode; see also Yu, ¶ 0079:  teaching horizontal or vertical scan depends on the intra prediction direction (i.e. intra prediction mode)).
Claim 18 lists the same elements as claim 14, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 19 lists the same elements as claim 15, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 22
Claim 23 lists the same elements as claim 15, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 15 applies to the instant claim.
Claim 26 lists the same elements as claim 18, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 27 lists the same elements as claim 19, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 19 applies to the instant claim.
Claim 30 lists the same elements as claim 14, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 31 lists the same elements as claim 18, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 18 applies to the instant claim.
Claim 32 lists essentially the same elements as claim 14, but is drawn to a CRM of the encoded data rather than the method for its creation.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 33
Claim 34 lists essentially the same elements as claim 14, but is drawn to an apparatus for transmitting the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 35 lists essentially the same elements as claim 14, but is drawn to a method for receiving the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 36 lists essentially the same elements as claim 14, but is drawn to an apparatus for receiving the resultant data stream.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 19, 22, 23, 26, 27, and 30–36 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lim (US 2019/0306536 A1).
Regarding claim 14, in addition to the teachings of Yu explained, supra, under the 35 U.S.C. 102 rejection, Lim’s paragraph [0534] explains that an Nx8N transform unit can be divided into sub-blocks.  Lim’s Fig. 40 and paragraph [0528] explains a 2x16 transform unit can be divided into sub-blocks of 2x8.  For these additional reasons, Examiner is not persuaded of patentability.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been able to combine the elements taught by Yu, with those of Lim, because both references are drawn to the same field of endeavor and because Lim merely explains in more detail what Yu already teaches regarding available transform block sizes.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Yu and Lim used in this Office Action unless otherwise noted.
Claims 16, 17, 20, 21, 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Joshi et al., “Transform Coefficient Coding in HEVC,” IEEE Transactions on Circuits and Systems for Video Technology, Vol. 22, No. 12, December 2012, pp. 1765–1777.
Regarding claim 16, the combination of Yu and Joshi teaches or suggests the method of claim 15, wherein if said block is predicted according to a horizontal intra prediction mode, the method further comprises determining a parsing order of transform coefficients of said block wherein said parsing order is a vertical bottom-up right to left parsing starting at a bottom right coefficient in said block (Joshi, Section 3(C):  teaches a horizontal prediction mode indicates a vertical scan pattern; see Joshi, Fig. 2:  illustrating the vertical scan pattern).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been able to combine the elements taught by Yu, with those of Joshi, because both references are drawn to the same field of endeavor and because Joshi merely explains in more detail what Yu already teaches regarding choosing a scan direction based on the direction of the intra prediction mode.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Yu and Joshi used in this Office Action unless otherwise noted.
Regarding claim 17, the combination of Yu and Joshi teaches or suggests the method of claim 15, wherein if said block is predicted according to a vertical intra prediction mode, the method further comprises determining a parsing order of transform coefficients of said block wherein said parsing order is a horizontal right to left bottom-up parsing starting at a bottom right coefficient in said block (Joshi, Section 3(C):  teaches a vertical prediction mode indicates a horizontal scan pattern; see Joshi, Fig. 2:  illustrating the horizontal scan pattern).
Claim 20 lists the same elements as claim 16, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 21 lists the same elements as claim 17, but is drawn to the corresponding decoder method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 24 lists the same elements as claim 16, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 25 lists the same elements as claim 17, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Claim 28 lists the same elements as claim 20, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 20 applies to the instant claim.
Claim 29 lists the same elements as claim 21, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS dated 10/29/2020 and the International Search Report and Written Opinion dated 10/29/2020 contain additional relevant art.
Lim (US 2019/0306536 A1) teaches a 2x16 transform unit being scanned as two 2x8 sub-blocks (¶ 0528 and Fig. 40).  Lim’s paragraph [0528] teaches an Nx8N configuration.  See also ¶ 0534.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481